ON REHEARING. '
Collins, J.
On the presentation of this case at the October term, 1891, appellant’s counsel filed their brief, and made a short oral argument. • Counsel for respondent were not present, submitting wholly on brief. After its service on the latter, there had been interpolated in appellant’s brief the point that as he, with some twenty-eight other subscribers, renounced the contract before Davis & Rankin had commenced the erection of the factory building, their assignee could not recover upon the contract, but was relegated to an action for damages, caused by the breach thereof. The decision *507which followed was squarely placed, upon that ground. Later, by petition for reargument, it appeared that through an oversight the attention of respondent’s counsel had not been called to the point, or to the fact that it had been injected into appellant’s brief, and, as a consequence, no reference had been made to it by them. For this reason a reargument was ordered.
In the original opinion the true character of the contract signed by defendant and sixty-seven other persons as the parties of the second part was not considered. The respondent’s counsel, in order to' maintain their action, had to contend that it was several, to the extent of the obligation to pay, at least, and, without deciding the point, we assumed that they were right, although it was strenuously urged by counsel for appellant that his liability was joint, and hence an action against a single subscriber could not be maintained. We-are now obliged to consider and determine the real nature of the contract, in order to dispose of a very troublesome question arising on reargument, .namely, the right of one or more of those who, as-subscribers, became the parties of the second part, to repudiate and renounce the contract, without regard to the wishes or acts of his or their associates.
Contracts, in substance the same as the one before us, were construed in Davis & Rankin B. & Mfg. Co. v. Barber, 51 Fed. Rep. 148; Davis v. Belford, 70 Mich. 120, (37 N. W. Rep. 919;) Gibbons v. Grinsel, 79 Wis. 365, (48 N. W. Rep. 255;) and Frost v. Williams, 1 S. Dak. —, (50 N. W. Rep. 964,)—as creating a several liability on the part of each subscriber to the amount set down by him opposite his name, on which he might be sued severally; while in Davis v. Shafer, 50 Fed. Rep. 764, an opposite conclusion was reached, it-being held that the subscribers to such an agreement became jointly and severally obligated to pay the entire amount of the subscriptions. In none of these eases was the question now before us involved, but in Davis v. Bronson, 2 N. Dak. 300, (50 N. W. Rep. 836,) cited in our former opinion, it was raised on reargument, and disposed of adversely to the respondent’s views; but of that hereafter. Nor was-there anything to suggest in either of the eases first referred to, wherein the obligation to pay was declared several, and not joint, *508that the contract of the subscribers might be pronounced several in ■one particular, — for instance, as to the liability to pay, — and joint in all other features.
After a careful consideration of the authorities heretofore cited, ■and others which have a bearing, we are convinced that the better reasoning and the correct conclusion is with those in which it has been held that the contract imposed nothing more than a several liability upon the subscribers, each agreeing to pay the amount of his subscription and nothing more. This has been the practical construction of the contract by the party of the first part, and, we think, the only one which can be sustained under the ordinary rules for •construing written instruments. Having determined that the obligation to pay was several, each subscriber being responsible to the amount of his subscription only, we reach the principal question •before mentioned, which is, putting it in another form, can each of .the subscribers, after all of the subscriptions have been obtained, but the contract itself is executory, be regarded as a separate contractor, possessing the power to repudiate and renounce for himself alone and independently of the other signers, or must the sixty-eight persons who have executed it as the party of the second part be treated as a single person, and required to act as a unit, if any or all ■desire to repudiate and renounce ? The question is an exceedingly difficult one to answer satisfactorily. It must be conceded that, if •one or any number less than the entire body of the subscribers may repudiate and renounce, the parties of the first part must consequently be absolved from their obligation to construct and equip the factory; they must necessarily be released from a duty to proceed, •and also from all liability arising out of nonperformance to those who may be styled the “persistent subscribers.” It could not be held that the parties of the first part are under an obligation to the •subscribers last mentioned to complete the work, for, if they were, it would be incumbent upon them to fulfill a contract without the right to recover the coutract price, and with full knowledge that from the repudiating and defaulting subscribers they could only recover, as for a breach of the contract, the damages, to be measured as of •the time of the repudiation or renouncement. It can then be safely *509asserted that if one, or any number less than all, of the. subscribers-may lawfully repudiate or renounce the contract, each for himself, no duty to proceed and no liability in case of a failure so to do rests upon the other parties. In Davis v. Bronson, supra, this view was taken, undoubtedly, and it would seem also that the contract was therein regarded as joint in all respects; and because the persistent subscribers had no cause of action for a breach of contract, and because all were regarded as responsible in damages to the parties of the first part for the default or breach of one, it was held that one could absolutely terminate the contract as to all by repudiation or renouncement. We might be prepared to coincide in the view that no action for damages would lie against the other parties if one of these subscribers could thus end the contract, but we cannot concur in the statement that each and all of the subscribers are liable, as for breach of the contract, if one chooses to repudiate or renounce. Upon principle, we do not think this statement can be sustained, even if we had followed Davis v. Shafer, supra, and held the contract joint and several in all respects. The logic of the reasoning in Davis v. Bronson is that any one of the subscribers to a contract of this kind can act for all to the extent of repudiating it, and'that all are bound by and responsible for his acts. Any one is the agent of all, and by associating themselves together as promoters of the enterprise their interest is such that each is clothed with authority to act for and bind each of the others. Every subscriber has become the agent of his associates, for it is only upon the principle of agency that even joint obligors or parties can' be held to have authority to act for or bind each other. If this be the law, and repudiation by one repudiates for all, because of the joint interest which exists between the parties, we fail to see why this joint interest is not sufficient to permit one to change and alter the contract in behalf of all, or to rescind it altogether. Of course, such a position would be wholly untenable.
If this was a several contract in all respects, one of the subscribers, as an independent contractor, could not be denied.a right to repudiate it for himself, leaving the parties of the first part under obligations to fulfill as to the balance of the signers. This duty to *510fulfill would continue so' long as one of the subscribers remained faithful. From him the amount of his subscription could be collected, and from the defaulters damages, to be measured, as before stated, as of the day of the repudiation. Nothing could be more unjust, and the contract ought not to be so construed, unless it be demanded by the language thereof. There is nothing in the fact that the obligation to pay has been made several which indicates that in all other particulars the obligation of each subscriber is separate and distinct; nor can we gather from any part of the contract that there was any intent, except in the matter of payment, to make the obligation a several one. Certainly the subscribers did not so understand it, for the repudiation and renouncement relied upon by defendant were by means of a motion made and carried at a meeting held by them, a majority of all being present, but less than a majority of all voting in favor of the motion. We are therefore of the opinion that, while the obligation to pay was several and independent, the subscribers jointly shared the burden, and were united in interest in all other respects. Taken as a whole, the instrument was of a very peculiar character, and evidently, until a stock company was formed, (and it was agreed that this should be done when the full amount of the subscriptions had been obtained,) it was not intended that even a majority should govern or control. It follows that unanimous consent would have to be secured before the contract could be repudiated and renounced. But, if the obligation to pay had been joint, instead of several, thus making the contract joint in all particulars, it is difficult to see by what authority one or more of the subscribers could repudiate for all; the inevitable result being to change the relations existing between the contracting parties. There is nothing in the relation of joint debtors from which authority or agency to alter or extend a liability can be inferred. With simple joint contractors, neither is the agent o.f the other, and their individual liability is not to be extended beyond their own acts and contracts. Nor can an agency or authority be inferred because of the joint relations or united interests assumed by the signers concerning other matters of the contract; for instance, the agreement to form a stock company for the manage*511ment of the factory when the subscriptions should be complete. The conclusion heretofore reached in respect to the effect of the action at the meeting was erroneous, but this fact will not change the result. A new trial must be had, because the court below failed to submit to the jury the question presented by the testimony as to fraudulent representation and concealment, made when the defendant signed the contract, by plaintiff, who was then acting as agent ■for Davis & Rankin..
The defendant, was a foreigner, and unable to read the English language. The plaintiff went to his house with the contract fully completed, and already signed by others. . It was in triplicate form, containing conditions that have caused the courts considerable trouble, as witness the cases heretofore referred to in which these contracts have demanded interpretation. It is conceded that defendant could not and did not read the skillfully drawn document, nor was it read to him. The plaintiff pretended to explain its terms, and the testimony tends to show that material facts were misrepresented and false impressions produced, in order to secure the signature. It is true that the effect of defendant’s testimony as to what actually occurred, what was said and done when the plaintiff prevailed upon him to sign, was somewhat weakened by admissions, the result of a skillful cross-examination, no doubt, but there was still an issue between the parties on this question, which should have gone to the jury.
We adhere to the conclusion that a new trial must be had.
(Opinion published 53 N. W. Rep. 756.)